Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in response to the correspondence filed 07/17/2019.
Claims 1-20 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “resource constrained computing device configured to perform operations …” and “device … operations further comprise” in claims 1, 4-9, 11-13 and 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 4-9, 11-13 and 16, claim limitations “resource constrained computing device configured to perform operations …” and “device … operations further comprise” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As to claims 2, 3, 10, 14 and 15, the claims do not cure the deficiency of claim 1 and are rejected under 35 USC § 112 for their dependency upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0344987 to Davis in view of US 2020/0160330 to Yan.
As to claim 1, Davis teaches a first resource constrained computing device configured to perform operations comprising: receiving transactions to be added to an encrypted block chain ledger (paragraph 6, receiving a plurality of transaction messages) from a sample of untrusted high resource devices (a first resource constrained computing device [RCCD] is claimed and therefore only limitations which are performed by the first RCCD or those which further limit the structure of the first RCCD are given patentable weight because objects or actions outside of the scope of the claim [i.e., the untrusted high resource devices [UHRD]] do not further define the scope of the claim [i.e. the first RCCD] as it is not included as part of the claimed first RCCD; if the Applicant would like the limitations to further define the scope of the claims and given patentable weight, the claims should be written as a system that includes both the first RCCD and the UHRD in which case functions by both of the devices would further define the scope of the claims); preparing a proposed block of the received transactions (paragraph 6, generating a proposed block); and providing the proposed block (paragraph 6, transmitting a prepare message that includes the proposed block) to the sample of untrusted high resource devices (see explanation above regarding the scope of the claim).
Davis does not explicitly teach receiving proposed blocks from the untrusted high resource devices originating from a set of resource constrained computing devices; and running a consensus protocol to select one proposed block to add to the encrypted block chain ledger stored on the untrusted high resource devices.
However, Yan teaches receiving proposed blocks (paragraph 4, receiving proposed blocks of data) from the untrusted high resource devices originating from a set of resource constrained computing devices (see explanation above regarding the scope of the claim); and running a consensus protocol to select one proposed block to add to the encrypted block chain ledger stored on the (paragraph 4, applying proof-of-two consensus to the proposed blocks and linking the block of data onto a respective blockchain).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Davis with the method of running a consensus protocol as taught by Yan in order to check new transactions to be added to its blockchain ensuring the validity and integrity of the transaction (paragraph 32).
As to claim 2, the limitations of wherein the set of resource constrained computing devices validate the transactions before adding transactions to the proposed block, wherein computationally intensive processing is verifiably offloaded to the untrusted high resource devices, and wherein up to 80% of the untrusted high resource devices are malicious are functions relating to the set of resource constrained computing devices which are outside of the scope of the claimed first resource constrained computing device as discussed above in regards to claim 1.
As to claim 3, the limitations of wherein each resource constrained computing device in the set computes a new Merkle root of a global state of the encrypted block chain ledger, signs the new Merkle root, signs a consensus block hash, and uploads signatures to a safe sample of untrusted high resource devices that store the entire Merkle tree are functions relating to the set of resource constrained computing devices which are outside of the scope of the claimed first resource constrained computing device as discussed above in regards to claim 1.
As to claim 10, the limitation of wherein the set of resource constrained computing devices comprise mobile computing devices is structure relating to the set of resource constrained computing devices which is outside of the scope of the claimed first resource constrained computing device as discussed above in regards to claim 1.
As to claim 16, the limitation of wherein the consensus protocol includes using the high resource devices to perform gossip is a function relating to the set of resource constrained computing 
As to claims 17 and 20, claims 17 and 20 are directed to machine-readable storage device storing instructions which perform operations and a device, respectively, generally related to the first resource constrained computing device of claim 1 and contain limitations similar to those discussed above in connection to claim 1. Therefore claims 17 and 20 are rejected on the same basis as set forth in claim 1.
As to claim 18, the limitations of wherein the set of resource constrained computing devices validate the transactions before adding transactions to the proposed block, wherein computationally intensive processing is verifiably offloaded to the untrusted high resource devices, and wherein up to 80% of the untrusted high resource devices are malicious are functions relating to the set of resource constrained computing devices which are outside of the scope of the claimed first resource constrained computing device as discussed above in regards to claim 1.
As to claim 19, the limitations of wherein each resource constrained computing device in the set computes a new Merkle root of a global state of the encrypted block chain ledger, signs the new Merkle root, signs a consensus block hash, and uploads signatures to a safe sample of untrusted high resource devices that store the entire Merkle tree and wherein the operations further comprise: obtaining a current block number; signing the block number with a private key to form a signature; hashing the signature to form a verifiable random number; and determining if the resource constrained computing device is part of the set of resource constrained computing devices for the block number in response to the verifiable random number are functions relating to the set of resource constrained computing devices which are outside of the scope of the claimed first resource constrained computing device as discussed above in regards to claim 1.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Yan in further view of US 2020/0296111 to Karame et al. (hereinafter Karame).
As to claim 16, Davis and Yan do not explicitly teach wherein the consensus protocol includes using the high resource devices to perform gossip.
However, Karame teaches wherein the consensus protocol includes using the high resource devices to perform gossip (paragraph 52).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teachings of Davis and Yan with the method of performing gossip as taught by Karame in order to share information across the blockchain network (paragraph 52).

Allowable Subject Matter
Claims 4, 7, 8 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497